Citation Nr: 1719697	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2009 for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 30 percent from February 10, 2009 for bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to September 21, 2011 for paroxysmal positional vertigo, diagnosed previously as cardiogenic syncope.

4.  Entitlement to a disability rating in excess of 30 percent from September 21, 2011 for paroxysmal positional vertigo, diagnosed previously as cardiogenic syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 through December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Over the course of the appeal, VA has awarded higher disability ratings for his pes planus and vertigo disabilities over various staged periods.  A December 2008 rating decision granted a higher 10 percent initial disability rating for pes planus.  In an October 2012 rating decision, the RO awarded a higher 30 percent disability rating for pes planus, effective from March 5, 2012.  In an August 2014 decision and remand, the Board determined that the Veteran was entitled to a 30 percent disability rating for pes planus from February 10, 2009.  In a May 2015 rating decision, the RO re-characterized the Veteran's syncope disability as paroxysmal positional vertigo and awarded a higher 30 percent disability rating for that disability, effective from September 21, 2011.  Still, the Veteran has expressed ongoing dissatisfaction with the assigned disability ratings.  He is presumed to be seeking the highest allowable disability ratings in connection with his pes planus and paroxysmal positional vertigo disabilities.

The Veteran appealed the Board's August 2014 decision concerning his pes planus ratings to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Partial Remand, counsel for the Veteran and the VA Secretary (the parties) argued that the Board erred in failing to consider whether plantar fasciitis, degenerative joint disease, spurring, and chronic fractures in the Veteran's feet were associated with the service-connected pes planus, and if so, whether service connection and separate disability ratings were warranted for those secondary disabilities.  The Court granted the parties' motion, vacated the Board's decision concerning the Veteran's pes planus, and remanded those issues to the Board for action consistent with the parties' motion.  Hence, the issues concerning the ratings to be assigned for the Veteran's pes planus and paroxysmal positional vertigo were presented to the Board for de novo review.

In September 2015, the Board remanded the issues for further development, to include:  obtaining records for private treatment received by the Veteran from Dr. M.B., Dr. M.W.F., and/or Rehabilitation Physicians of Georgia; obtaining the records for other private treatment identified by the Veteran; obtaining additional outstanding VA treatment records from VA Medical Centers in Columbia, South Carolina and Atlanta, Georgia; affording the Veteran new VA examinations of his pes planus; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).  The ordered development has been performed and the matter returns to the Board for de novo review.

The Veteran's testimony was received during a September 2011 Board hearing.  A transcript of that testimony is associated with the record.  Letters mailed in June and July of 2015 notified the Veteran that the Veterans Law Judge who presided over the Board hearing was no longer with the Board.  The Veteran was advised of his right to request a new hearing before a current Board member.  The Veteran did not respond to either letter, and to date, neither he nor his representative has asked for a new hearing.

The issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2009 for bilateral pes planus and a disability rating in excess of 30 percent from February 10, 2009 for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 6, 2009, the Veteran's paroxysmal positional vertigo was manifested by occasional episodes of dizziness.

2.  Since August 6, 2009, the Veteran's paroxysmal positional vertigo has been manifested by essentially daily episodes of dizziness with associated nausea, imbalance, and unsteadiness with falling.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for paroxysmal positional vertigo prior to August 6, 2009 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87 Diagnostic Code 6204 (2016).

2.  The criteria for a 30 percent disability rating, and no higher, for paroxysmal positional vertigo from August 6, 2009 through September 20, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87 Diagnostic Code 6204 (2016).

3.  The criteria for a disability rating in excess of 30 percent for paroxysmal positional vertigo from September 21, 2011 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87 Diagnostic Code 6204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim for service connection for paroxysmal positional vertigo (claimed at that time as syncope) was filed initially in September 2006, prior to his separation from service, as part of VA's Benefits Delivery at Discharge Program.  Notice of the information and evidence needed to substantiate his claim, and also the process by which VA assigns disability ratings and effective dates, were given to the Veteran.  Acknowledgment of receipt of such notice was filed by the Veteran in August 2006.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, Board hearing testimony, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations of his vertigo disability
in October 2006, November 2007, May 2012, and October 2014.  Those examinations and opinions, considered together with the other evidence of record, are fully adequate for the purpose of determining the issue adjudicated on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings for Paroxysmal Positional Vertigo

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's vertigo disability has been rated pursuant to the criteria under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204.  DC 6204 provides a 10 percent disability rating for disabilities manifested by occasional dizziness.  A 30 percent disability rating is assigned where the evidence shows disability marked by dizziness and occasional staggering.  An accompanying note instructs that in applying the criteria under DC 6204, objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under that code.  Manifestations of hearing impairment and suppuration are to be rated separately and combined.  38 C.F.R. § 4.87, DC 6204 (2016).

Turning to the evidence relevant to the appeal period under consideration, the Veteran reported during an October 2006 VA examination that he had been experiencing ongoing lightheadedness after exercise.  He reported that he had previously taken beta blocker medications, but that the mediations had no beneficial effect on his symptoms.

Physical and neurological examinations were grossly normal.  The examiner observed no evidence of language disturbance, dementia, disturbance of ocular motility or facial expression, loss of jaw strength or tongue mobility, loss of swallowing, or hearing loss.  A modified Nylen test was negative for vertigo or nystagmus.  Demonstrated station, gait, and coordination were normal.  Tendon reflexes were normal and symmetrical.  The examiner concluded that the Veteran's reported lightheadedness had no apparent associated neurologic abnormality.

In November 2007, the Veteran sought VA treatment for reported spinning and lightheadedness.  The Veteran reported that the described attacks occurred during exertion and that he had most recently had such an attack only two days prior.

Later that month, the Veteran underwent a VA examination of his ears.  At that time, he reported unsteadiness, tinnitus, and impaired hearing.  He reported that he had previously received a diagnosis of labyrinthitis, but that he had not been seen previously by an otolaryngologist prior to the examination.

A physical examination of the Veteran's ears and ear canals was normal.  An ENG examination, however, was indicative of benign paroxysmal positional vertigo which showed positive nystagmus with the Veteran's head hanging in the left position.  The examination also indicated right unilateral weakness, but the examiner determined that finding did not reach the level of significance.  The examiner diagnosed probable benign paroxysmal positional vertigo and exercise-induced unsteadiness of unknown etiology.

During VA treatment in May 2009, the Veteran reported that he was having dizziness during changes of position, particularly when moving from a seated to standing position.  The Veteran described that such episodes lasted for less than two minutes and were resolved by sitting down.  He denied having any associated nausea or hearing loss, but did report tinnitus that occurred during his dizzy spells.  

In August 2009, the Veteran reported that the dizzy spells were occurring two or three times per day.  In a September 2009 statement, he reported that he was staggering three or four times per day due to an increase in frequency of dizzy spells.  During VA treatment in December 2009, he continued to report the occurrence of dizzy spells three times per day.

During his September 2011 Travel Board hearing, the Veteran testified that he was experiencing three or four dizzy spells per week and that he also had occasional blackouts.

During a May 2012 VA examination, the Veteran reported ongoing dizziness.  Although he stated that he also had sensations as though he were about to pass out, he denied ever actually losing consciousness.

A physical examination revealed normal heart rate, heart sounds, and blood pressure.  His pulses were normal.  On review of the claim file, the examiner noted that the Veteran had a previous history of mild concentric left ventricular hypertrophy that was noted during a March 2012 echocardiogram.  The examiner observed also that exercise stress tests showed METs capacity from 5 to 7, with reported dizziness and knee pain during testing.  Overall, however, the examiner noted that the tests determined that the veteran's METs capacity was limited entirely by the Veteran's bilateral knee chondromalacia.  Accordingly, the examiner does not appear to opine that the Veteran's vertigo had a heart-related etiology.  Indeed, the Veteran clarified in an addendum report that the Veteran's condition was likely benign paroxysmal positional vertigo.

During an October 2014 VA examination, the Veteran reported ongoing dizzy spells that caused instances of imbalance.  He also reported having associated nausea and visual problems that were marked by double vision.  He stated that the symptoms were aggravated by computer work and fluorescent lighting.  In terms of frequency, he reported that the described episodes of dizziness were occurring three to five times per day and could occur either while he was sitting or standing.  He stated that the dizzy spells and stumbling caused difficulty with his occupational functioning.

During VA treatment in December 2014, the Veteran reported ongoing episodes of spinning, lightheadedness, and unsteadiness.  He also continued to report accompanying tinnitus.  He described that the reported episodes lasted for minutes at a time.

The assembled evidence shows that the Veteran has had vertigo manifested by dizziness, nausea, imbalance, and unsteadiness and falling.  The evidence prior to the Veteran's August 2009 VA treatment, however, is unclear as to the frequency of such episodes.  In that regard, the only evidence pertaining to frequency during that period was the Veteran's statement during November 2007 VA treatment that he had most recently had such an episode two days prior.  Overall, the evidence prior to the Veteran's August 2009 VA treatment suggests a disability picture that is more consistent with "occasional dizziness" as contemplated for a 10 percent disability rating under DC 6204.  Accordingly, the Veteran is not entitled to a disability rating higher than 10 percent for his vertigo, prior to the date of the aforementioned August 2009 VA treatment.

As noted above, however, the evidence shows that beginning from his August 2009 VA treatment, he was reporting essentially daily occurrences of vertigo.  Credible subjective reports given by the Veteran over the course of subsequent VA treatment, during subsequent VA examinations, and during his Board hearing express that the described vertigo continued to occur at least every other day, and at times, daily.  In view of the same, the criteria for a 30 percent disability rating under DC 6204 for the Veteran's vertigo are met, effective from August 6, 2009 (the date of the aforementioned August 2009 VA treatment).

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the impairment caused by the Veteran's vertigo disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the veteran's disability picture requires the assignment of an extra-schedular disability rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's vertigo has resulted in such an exceptional disability picture that the available schedular ratings are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the applied rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the evidence does show that the Veteran's vertigo episodes occur on a frequent basis and that he has difficulty performing his occupational tasks during such episodes.  Still, he has reported consistently that the episodes last for periods of minutes and are sometimes resolved by sitting down.  Also, there is no indication in the record that the Veteran has required frequent hospitalization, surgery, or other outpatient treatment beyond that reported above.  In sum, the functional difficulties caused by the Veteran's vertigo disability are contemplated fully in the defined regulations and rating criteria.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board is cognizant that the reported symptoms associated with the Veteran's vertigo include tinnitus and hearing loss.  Service connection and separate disability ratings for those disabilities have already been in effect for the entire appeal period.  Neither the Veteran nor his representative has expressed dissatisfaction with any aspect of those disabilities.  As such, this appeal does not present any issues concerning the Veteran's tinnitus and hearing loss.

In sum, the Veteran is not entitled to an initial disability rating higher than 10 percent for his vertigo disability prior to August 6, 2009.  He is, however, entitled to a higher 30 percent disability rating for the period from August 6, 2009 through September 20, 2011.  In the absence of the showing of an exceptional disability picture for the period from September 21, 2011, and where other rating criteria are not applicable, the Veteran is not entitled to a disability rating higher than 30 percent for his vertigo disability for that period.  To the extent that a higher disability rating is granted for the period from August 6, 2009 through September 20, 2011 only, this appeal is granted.



ORDER

An initial disability rating in excess of 10 percent prior to August 6, 2009 for paroxysmal positional vertigo is denied.

A 30 percent disability rating from August 6, 2009 through September 20, 2011 for paroxysmal positional vertigo is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 30 percent from September 21, 2011 for paroxysmal positional vertigo is denied.


REMAND

As mentioned above, the Board granted a 30 percent disability rating for pes planus, effective from February 10, 2009, in an August 2014 decision and remand.  The Veteran subsequently appealed that decision to the Court.  In June 2015, the Court vacated the Board's decision and remanded the issues concerning the Veteran's pes planus disability to the Board for action consistent with the parties' Joint Motion for Partial Remand.  As basis for vacating and remanding the issues, the Court agreed with the parties' arguments that the Board failed to consider whether plantar fasciitis, degenerative joint disease, spurring, and chronic fractures in the Veteran's feet were associated with the service-connected pes planus, and if so, whether service connection and separate disability ratings were warranted for those secondary disabilities.

In September 2015, the Board remanded the issues concerning the Veteran's pes planus for further development, to include arranging the Veteran to undergo a new VA examination of his pes planus.  Records show that the Veteran expressed during a March 2016 telephone conversation with a representative from the RO that he was satisfied with his rating and wished to cancel his appeal.  The Veteran was apparently advised to submit a written withdrawal of his appeal.  He did not respond, however, and the RO subsequently continued to develop and adjudicate the pes planus issues.

Apparently in response to the March 2016 telephone conversation with the Veteran, a previously scheduled VA examination of the Veteran's feet was canceled.  Although the Veteran did not subsequently withdraw his appeal concerning his pes planus disabilities formally, and the RO took further actions to develop and adjudicate those issues, the Veteran's VA examination was never rescheduled.

Given the Court's reasons for remanding the issues concerning the Veteran's pes planus disabilities, and given the unusual circumstances that resulted in those issues being maintained on appeal, the Veteran must be afforded a new VA examination in order to comply with the Court's order.  38 C.F.R. § 3.359 (c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Prior to arranging the examination ordered above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his feet since July 2016.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his feet since July 2016, and if so, assist him in obtaining it.  Relevant VA treatment records dated from July 2016 through the present should also be associated with the record.

2.  Thereafter, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the symptoms and impairment associated with his pes planus, and the severity thereof.  The Veteran's claim file should be made available to the examiner prior to the examination.  The examiner is asked to review the entire claim file in conjunction with the examination.

All appropriate tests and studies should be conducted.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's pes planus, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that results from loss of function during flare-ups.

The examiner should also provide opinions as to the following questions:

	a) Please identify with specificity all right and/or left 	foot disabilities that have been manifested at any time 	since January 2007.

	The examiner should specifically address plantar 	fasciitis, degenerative joint disease, spurring of the 	bilateral talonavicular, and chronic fractures that may 	be related to the Veteran's pes planus (see, e.g., June 	2015 Joint Motion for Partial Remand).

	b) For each diagnosis other than pes planus, is it at 	least as likely as not (i.e., a probability of 50 percent 	or greater) that the diagnosed disorder was either 	incurred in, or is otherwise related to, the Veteran's 	active duty service?

	c) For each diagnosis other than pes planus, is it at 	least as likely as not that the diagnosed disorder was 	caused by his service-connected bilateral pes planus?

	d) For each diagnosis other than pes planus, is it at 	least as likely as not that the diagnosed disorder is 	aggravated by his service-connected bilateral pes 	planus?

	Aggravation indicates a permanent worsening of the 	underlying condition as compared to an increase in 	symptoms.  If aggravation is found, the examiner 	should attempt to quantify the extent of additional 	disability resulting from the aggravation.

	e) For the Veteran's service-connected pes planus, as 	well as any foot disabilities that the examiner 	determines are related to service, or caused or 	aggravated by the Veteran's pes planus, the examiner 	should describe all pertinent symptomatology.

	f) The examiner should express an opinion concerning 	whether there would be additional limits on functional 	ability of the Veteran's feet on repeated use or during 	flare-ups (if the Veteran described flare-ups), and, to 	the extent possible, provide an assessment of the 	functional impairment on repeated use or during flare-	ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


